Order dated March 22, 1958, and judgment entered thereon, and order dated August 19, 1959,, insofar as appealed from, unanimously reversed on the law and facts, with costs, and motion for summary judgment denied, with $10 costs. Memorandum: The pleadings and affidavits submitted raise a question of fact as to the intent of the parties to the labor contract as to tenure of employment. Furthermore, there is a question of fact arising from the provisions of the contract as to whether or not charges are to be presented and a hearing held. Both questions are properly for a jury’s determination rather than a summary disposition thereof on motion. (Appeal from judgment and order of Oneida Special Term dismissing plaintiff’s complaint; the order granted defendant’s motion for summary judgment. Also, appeal from part of order of Oneida Special Term denying plaintiff’s motion for reargument of the previous motion to dismiss as to the first and third causes of action; the order modified the original decision as to the second cause of action and as to that the motion by defendant to dismiss was denied.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.